Clifford F. Brown, J.,
dissenting. This court today holds that reasonable minds cannot differ over whether the truck across plaintiffs lane of travel constituted a “reasonably discernible object” for purposes of R. C. 4511.21. At the risk of impugning my “reasonableness,” I dissent. The very fact that one member of this court disagrees should be sufficient to support a determination that reasonable minds can and do differ.
The collision here occurred on a moonless night on a hilly stretch of a two-lane road unilluminated by street lighting. Plaintiff drove his vehicle over the crest of a hill heading south, into the lights of a northbound vehicle which were shining under the tank trailer jackknifed across the road. These lights of the northbound vehicle gave an appearance and impression that there was no truck or discernible object in plaintiffs lane of travel. Plaintiff proceeded to drive into and under the truck, because of the foregoing lack of discernibility, causing serious injuries to himself and his seven children passengers.
Given these peculiar circumstances, I am convinced reasonable minds could differ over whether plaintiff breached any duty when failing to discern the truck in his lane of travel. Whether plaintiff violated R. C. 4511.21, Ohio’s assured-clear-distance-ahead statute, is, to this reasonable mind, a jury question.
Instead of being support for a directed verdict for defen*281dant in the case subjudice, the cited seminal case oí McFadden v. Elmer C. Breuer Transportation Co. (1952), 156 Ohio St. 430, supports the plaintiffs position that a jury issue exists. In McFadden whether a roll of steel, 34 inches in height, 3 feet 11 inches in diameter, in the path of plaintiffs decedent’s automobile was a “reasonably discernible object” this court determined to be a jury question, as demonstrated by paragraph two of the syllabus in that case.2 The decision of this court today is an unwarranted and regrettable retreat from McFadden.
W. Brown and Holmes, JJ., concur in the foregoing dissenting opinion.

 Paragraph two of the syllabus in McFadden holds:
“Where in an action for wrongful death of the operator of an automobile which collided with a roll of steel, 34 inches in height, 3 feet, 11 inches in diameter and weighing over 13,000 pounds, which dropped from defendant’s truck, which was going in the opposite direction, into the path of the operator of the automobile, the defendant truck owner admits negligence proximately contributing to the collision but asserts as a defense that the operator of the automobile was guilty of contributory negligence in that he violated the provision of Section 6307-21, General Code, commonly referred to as the assured-clear-distance-ahead rule, the burden is upon the defendant, in order to make a prima fade case of such contributory negligence, to present substantial evidence (a) that the object with which such operator’s vehicle collided had been in his path or lane of travel before the collision at a sufficient distance ahead of him to have made it possible for him, in the exercise of ordinary care, to stop such vehicle and avoid a collision, and (b) that such object was a reasonably discernible one.”
The concluding part of the opinion in McFadden, at page 443, reveals that a jury question existed:
“***The trial court apparently did consider this jury question and decided it in favor of the plaintiff. As there was ample evidence to support such decision upon the facts as to discemibility, the judgment of the trial court in favor of the plaintiff was correct and must remain in effect. The Court of Appeals erred in reversing the judgment of the trial court.”